Title: To James Madison from William Hull, 2 January 1807
From: Hull, William
To: Madison, James



Sir.
Detroit 2d. Jany. 1807.

I have recd. your letter, inclosing Michonce’s pardon.  He had before been tried, and acquitted, by the verdict of a Jury.  I will however inform him of the clemency of his great Father towards him.
I have directed the Secretary, to forward by this mail, a copy of the law, providing for the erection of a bank at this place, and the other laws which have been adopted, this summer, as soon as possible.  I have the honor to be very respectfully, your most obedt. Servt.

William Hull

